


Exhibit 10.195

Final

STANDARD DEFINITIONS

                    “50/50 Loan” shall mean a Timeshare Loan where the Obligor
has elected to make a down payment equal to at least 50% of the total purchase
price of the Timeshare Property or Timeshare Properties with the remaining
balance (together with interest) due within one year of the origination date,
such balance to be paid either in 12 monthly amortizing installments of
principal and interest or all principal and interest due in a lump sum payment
on the one year anniversary of the origination of the Timeshare Loan.

                    “ACH Form” shall mean the ACH authorization form executed by
Obligors substantially in the form attached as Exhibit C to each of the Sale
Agreement, the Transfer Agreement and the Bluegreen Purchase Agreement.

                    “Act” shall have the meaning specified in Section 1.4 of the
Indenture.

                    “Additional Servicing Compensation” shall mean any late fees
related to late payments on the Timeshare Loans, any non-sufficient funds fees,
any processing fees, any Liquidation Expenses collected by and due to the
Servicer and any unpaid out-of-pocket expenses incurred by the Servicer during
the related Due Period.

                    “Adjusted Note Balance” shall equal, for any Class of Notes,
the Outstanding Note Balance of such Class of Notes immediately prior to such
Payment Date, less any Note Balance Write-Down Amounts previously applied in
respect of such Class of Notes; provided, however, to the extent that for
purposes of consents, approvals, voting or other similar acts of the Noteholders
under any of the Transaction Documents, “Adjusted Note Balance” shall exclude
Notes which are held by Bluegreen or any Affiliate thereof, if any.

                    “Administration Agreement” shall mean the administration
agreement, dated as of March 15, 2008, by and among the Administrator, the Owner
Trustee, the Issuer and the Indenture Trustee, as amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof.

                    “Administrator” shall mean Bluegreen or any successor under
the Administration Agreement.

                    “Administrator Fee” shall equal on each Payment Date an
amount equal to the product of (i) one-twelfth and (ii) (A) if Bluegreen or an
affiliate thereof is the Administrator, $1,000.00 and (B) if Wilmington Trust
Company is the Administrator, $20,000.00.

                    “Adverse Claim” shall mean any claim of ownership or any
lien, security interest, title retention, trust or other charge or encumbrance,
or other type of preferential arrangement having the effect or purpose of
creating a lien or security interest, other than the interests created under the
Indenture or any other Transaction Document in favor of the Indenture Trustee
and the Noteholders.

--------------------------------------------------------------------------------




                    “Affiliate” shall mean any Person: (a) which directly or
indirectly controls, or is controlled by, or is under common control with such
Person; (b) which directly or indirectly beneficially owns or holds five percent
(5%) or more of the voting stock of such Person; or (c) for which five percent
(5%) or more of the voting stock of which is directly or indirectly beneficially
owned or held by such Person; provided, however, that under no circumstances
shall (i) the Owner Trustee be deemed to be an Affiliate of the Issuer, or the
Depositor, nor shall any of such parties be deemed to be an Affiliate of the
Owner Trustee or (ii) Bluegreen be deemed an Affiliate of any 5% or greater
shareholder of Bluegreen or any Affiliate of such shareholder who is not a
Direct Affiliate (as defined herein) of Bluegreen, nor shall any such
shareholder be deemed to be an Affiliate of Bluegreen. The term “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. For purposes of this
definition, any entity included in the same GAAP consolidated financial
statements as Bluegreen shall be an Affiliate of Bluegreen (a “Direct
Affiliate”).

                    “Aggregate Closing Date Collateral Balance” is an amount
equal to $68,571,428.57.

                    “Aggregate Initial Note Balance” is equal to the sum of the
Initial Note Balances for all Classes of Notes.

                    “Aggregate Loan Balance” means the sum of the Loan Balances
for all Timeshare Loans (other than Defaulted Timeshare Loans).

                    “Aggregate Outstanding Note Balance” is equal to the sum of
the Outstanding Note Balances for all Classes of Notes.

                    “Aruba Club Loans” shall mean all timeshare loans originated
by the Aruba Originator on or after January 26, 2004 each secured by Co-op
Shares.

                    “Aruba Originator” shall mean Bluegreen Properties, N.V., an
Aruba corporation.

                    “Assignment of Mortgage” shall mean, with respect to a
Deeded Club Loan, a written assignment of one or more Mortgages from the related
Originator or Seller to the Indenture Trustee, for the benefit of the
Noteholders, relating to one or more Timeshare Loans in recordable form, and
signed by an Authorized Officer of all necessary parties, sufficient under the
laws of the jurisdiction wherein the related Timeshare Property is located to
give record notice of a transfer of such Mortgage and its proceeds to the
Indenture Trustee.

                    “Association” shall mean the not-for-profit corporation or
cooperative association responsible for operating a Resort.

                    “Assumption Date” shall have the meaning specified in the
Backup Servicing Agreement.

                    “Authorized Officer” shall mean, with respect to any
corporation, limited liability company or partnership, the Chairman of the
Board, the President, any Senior Vice President,

- 2 -

--------------------------------------------------------------------------------




any Vice President, the Secretary, the Treasurer, any Assistant Secretary, any
Assistant Treasurer, managing member, board of managers and each other officer
of such corporation or limited liability company or the general partner of such
partnership specifically authorized in resolutions of the board of directors or
board of managers of such corporation or limited liability company, as the case
may be, to sign agreements, instruments or other documents in connection with
the Indenture on behalf of such corporation, limited liability company or
partnership, as the case may be.

                    “Available Funds” shall mean for any Payment Date, (A) all
funds on deposit in the Collection Account after making all transfers, deposits
or payments from (i) the Lockbox Account pursuant to the Lockbox Agreement, (ii)
the General Reserve Account pursuant to Section 3.2(b) of the Indenture, (iii)
the Prefunding Account pursuant to Section 3.2(c) of the Indenture, (iv) the
Capitalized Interest Account pursuant to Section 3.2(d) of the Indenture (v) the
Club Originator or the Depositor, as the case may be, pursuant to Section 4.6 of
the Indenture, and (vi) the Servicer pursuant to the Indenture, plus (B) all
investment earnings on funds on deposit in the Collection Account from the
immediately preceding Payment Date through such Payment Date, if any, less (C)
amounts on deposit in the Collection Account related to collections related to
any Due Periods subsequent to the Due Period related to such Payment Date, less
(D) any Additional Servicing Compensation on deposit in the Collection Account,
less (E) Misdirected Deposits, if any. Notwithstanding anything in the
Transaction Documents to the contrary, Available Funds shall only include
amounts described in the foregoing sentence and not amounts otherwise deposited
voluntarily by Bluegreen or any of its Affiliates.

                    “Backup Servicer” shall mean Concord Servicing Corporation,
an Arizona corporation, and its permitted successors and assigns.

                    “Backup Servicing Agreement” shall mean the backup servicing
agreement, dated as of March 15, 2008, by and among the Issuer, the Depositor,
the Servicer, the Backup Servicer and the Indenture Trustee, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof.

                    “Backup Servicing Fee” shall on each Payment Date (so long
as Concord Servicing Corporation is the Backup Servicer), be equal to:

                    (A) prior to the removal or resignation of Bluegreen, as
Servicer, the greater of (i) $750.00 and (ii) the product of (1)(x) $0.10 and
(y) the number of Timeshare Loans in the Trust Estate at the end of the related
Due Period up to 20,000 and (2)(x) $0.075 and (y) the number of Timeshare Loans
in the Trust Estate at the end of the related Due Period in excess of 20,000,
and

                    (B) after the removal or resignation of Bluegreen, as
Servicer, an amount equal to the product of (i) one-twelfth of 1.50% and (ii)
the aggregate Loan Balance as of the first day of the related Due Period.

                    “Bankruptcy Code” shall mean the federal Bankruptcy Code, as
amended (Title 11 of the United States Code).

- 3 -

--------------------------------------------------------------------------------




                    “Beneficiary” shall be as defined in the Club Trust
Agreement.

                    “Benefit Plan” shall mean an “employee benefit plan” as
defined in Section 3(3) of ERISA, or any other “plan” as defined in Section
4975(e)(1) of the Code, that is subject to the prohibited transaction rules of
ERISA or of Section 4975 of the Code or any plan that is subject to any
substantially similar provision of federal, state or local law.

                    “Bluegreen” shall mean Bluegreen Corporation, a
Massachusetts corporation, and its permitted successors and assigns.

                    “Bluegreen Owned Resorts” shall mean a Resort even if
Bluegreen no longer owns substantial vacation ownership interests in the Resort
and includes the following resorts: Casa del Mar Resort, Daytona SeaBreeze™, The
Fountains (f/k/a Oasis Lakes Resort), Grande VillasTM at World Golf Village®,
The Hammocks at MarathonTM Resort, Orlando’s Sunshine Resort™, Solara Surfside™
Resort, Mountain Run at BoyneTM, The Falls VillageTM Resort, The Suites at
Hershey™, Carolina Grande™, Harbour LightsTM Resort, SeaGlass TowerTM, The Lodge
Alley Inn™, Shore Crest Vacation VillasTM, Laurel CrestTM Resort, MountainLoftTM
Resort, Shenandoah CrossingTM, Bluegreen Wilderness Traveler at ShenandoahTM,
Christmas Mountain VillageTM, Odyssey Dells™ and La Cabana Resort and any Future
Resorts in which Bluegreen acquired or developed a significant number of the
vacation ownership interests associated with the Resort.

                    “Bluegreen Purchase Agreement” shall mean the purchase and
contribution agreement, dated as of March 15, 2008, between the Club Originator
and the Depositor pursuant to which the Club Originator sells Timeshare Loans
and the Closing Date Eligible Investments to the Depositor on the Closing Date
and Subsequent Timeshare Loans during the Prefunding Period.

                    “Book-Entry Note” shall mean a beneficial interest in the
Notes, ownership and transfers of which shall be made through book-entries by
the Depository.

                    “Boyne Resort” shall mean the Resort located in Michigan
known as Mountain Run at Boyne™.

                    “Business Day” shall mean any day other than (i) a Saturday,
a Sunday, or (ii) a day on which banking institutions in New York City,
Wilmington, Delaware, the State of Florida, the city in which the Servicer is
located or the city in which the Corporate Trust Office of the Indenture Trustee
is located, are authorized or obligated by law or executive order to be closed.

                    “BXG Timeshare I” shall mean BXG Timeshare Trust I, a
Delaware statutory trust.

                    “Capitalized Interest Account” shall mean the account
maintained by the Indenture Trustee pursuant to Section 3.2(d) of the Indenture.

                    “Capitalized Interest Account Initial Deposit” shall equal
$19,699.96.

- 4 -

--------------------------------------------------------------------------------




                    “Capitalized Interest Requirement” shall mean for each
Determination Date during the Prefunding Period, an amount equal to the product
of (i) one-twelfth of the weighted average Note Rates of each Class of Notes and
(ii) the amount on deposit in the Prefunding Account.

                    “Casa del Mar Resort” shall mean the Resort located in
Florida known as Casa del Mar Beach Resort.

                    “Cede & Co.” shall mean the initial registered holder of the
Notes, acting as nominee of The Depository Trust Company.

                    “Certificate” shall mean the Residual Interest Certificate.

                    “Certificate Distribution Account” shall have the meaning
specified in Section 5.01 of the Trust Agreement.

                    “Certificate of Trust” shall mean the Certificate of Trust
in the form attached as Exhibit A to the Trust Agreement.

                    “Certificateholders” shall mean the holders of the
Certificate.

                    “Class” shall mean, as the context may require, any of the
Class A Notes, the Class B Notes, the Class C Notes, the Class D, the Class E
Notes, the Class F Notes or the Class G Notes.

                    “Class A Notes” shall have the meaning specified in the
Recitals of the Issuer in the Indenture.

                    “Class B Notes” shall have the meaning specified in the
Recitals of the Issuer in the Indenture.

                    “Class C Notes” shall have the meaning specified in the
Recitals of the Issuer in the Indenture.

                    “Class D Notes” shall have the meaning specified in the
Recitals of the Issuer in the Indenture.

                    “Class E Notes” shall have the meaning specified in the
Recitals of the Issuer in the Indenture.

                    “Class F Notes” shall have the meaning specified in the
Recitals of the Issuer in the Indenture.

                    “Class G Notes” shall have the meaning specified in the
Recitals of the Issuer in the Indenture.

                    “Closing Date” shall mean March 31, 2008.

- 5 -

--------------------------------------------------------------------------------




                    “Closing Date Resorts” shall mean those Bluegreen Owned
Resorts in respect of which the Timeshare Property related to an Initial
Timeshare Loan is located.

                    “Closing Date Eligible Investments” shall mean those certain
Eligible Investments listed in the Schedule of Eligible Investments sold on the
Closing Date by Bluegreen to the Depositor pursuant to the Bluegreen Purchase
Agreement and by the Depositor to the Issuer pursuant to the Sale Agreement.

                    “Club” shall mean Bluegreen Vacation Club Trust, formed
pursuant to the Club Trust Agreement, doing business as Bluegreen Vacation Club.

                    “Club Loans” means, collectively, the Deeded Club Loans and
the Aruba Club Loans.

                    “Club Management Agreement” shall mean that certain Amended
and Restated Management Agreement between the Club Managing Entity and the Club
Trustee, dated as of May 18, 1994, as amended from time to time.

                    “Club Managing Entity” shall mean Bluegreen Resorts
Management, Inc., a Delaware corporation, in its capacity as manager of the Club
and owner of the Club’s reservation system, and its permitted successors and
assigns.

                    “Club Originator” shall mean Bluegreen, in its capacity as
an Originator.

                    “Club Property” shall mean Timeshare Properties, Owner
Beneficiary Rights and Vacation Points, and with respect to the definition of
Upgrade, may also mean, as applicable, timeshare property unrelated to Timeshare
Loans subject to the Lien of the Indenture.

                    “Club Trust Agreement” shall mean, collectively, that
certain Bluegreen Vacation Club Trust Agreement, dated as of May 18, 1994, by
and between the Developer and the Club Trustee, as amended, restated or
otherwise modified from time to time, together with all other agreements,
documents and instruments governing the operation of the Club.

                    “Club Trustee” shall mean Vacation Trust, Inc., a Florida
corporation, in its capacity as trustee under the Club Trust Agreement, and its
permitted successors and assigns.

                    “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time and any successor statute, together with the rules and
regulations thereunder.

                    “Collection Account” shall mean the account established and
maintained by the Indenture Trustee pursuant to Section 3.2(a) of the Indenture.

                    “Collection Policy” shall mean the collection policies of
the initial servicer in effect on the Closing Date attached as Exhibit K to the
Indenture, as may be amended from time to time in accordance with the Servicing
Standard.

- 6 -

--------------------------------------------------------------------------------




                    “Completed Unit” shall mean a Unit at a Resort which has
been fully constructed and furnished, has received a valid permanent certificate
of occupancy, is ready for occupancy and is subject to a time share declaration.

                    “Confidential Information” means information obtained by any
Noteholder including, without limitation, the Preliminary Confidential Offering
Circular dated March 24, 2008 or the Confidential Offering Circular dated March
28, 2008 related to the Notes and the Transaction Documents, that is proprietary
in nature and that was clearly marked or labeled as being confidential
information of the Issuer, the Servicer or their Affiliates, provided that such
term does not include information that (a) was publicly known or otherwise known
to the Noteholder prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such Noteholder or any Person
acting on its behalf, (c) otherwise becomes known to the Noteholder other than
through disclosure by the Issuer, the Servicer or their Affiliates or (d) any
other public disclosure authorized by the Issuer or the Servicer.

                    “Continued Errors” shall have the meaning specified in
Section 5.4 of the Indenture.

                    “Co-op Shares” shall mean a share certificate issued by the
timeshare cooperative association of La Cabana Resort.

                    “Corporate Trust Office” shall mean the office of the
Indenture Trustee located in the State of Minnesota, which office is at the
address set forth in Section 13.3 of the Indenture.

                    “Credit Card Account” shall mean the deposit account
(account number 005562563831) established at the Lockbox Bank, which shall be a
non-interest bearing account.

                    “Credit Card Timeshare Loan” shall mean a Timeshare Loan
where the Obligor makes its payments due on such Timeshare Loan with credit card
payment arrangements.

                    “Credit Policy” shall mean the credit and underwriting
policies of the Originators in effect on the Closing Date attached as Exhibit C
to the Indenture.

                    “Custodial Agreement” shall mean the custodial agreement,
dated as of March 15, 2008 by and among the Issuer, the Depositor, the Servicer,
the Backup Servicer, and the Indenture Trustee and Custodian, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof providing for the custody and maintenance of the Timeshare
Loan Documents relating to the Timeshare Loans.

                    “Custodian” shall mean U.S. Bank National Association, a
national banking association, or its permitted successors and assigns.

                    “Custodian’s Certification” shall have the meaning specified
in Section 2.2(a) of the Custodial Agreement.

                    “Custodian Fees” shall mean for each Payment Date, the fee
payable by the Issuer to the Custodian in accordance with Section 2.4 of the
Custodial Agreement.

- 7 -

--------------------------------------------------------------------------------




                    “Cut-Off Date” shall mean, with respect to (i) the Initial
Timeshare Loans, the Initial Cut-Off Date, and (ii) any Qualified Substitute
Timeshare Loan or Subsequent Timeshare Loan, the related Subsequent Cut-Off
Date.

                    “Cut-Off Date Loan Balance” shall mean the Loan Balance of a
Timeshare Loan on its related Cut-Off Date.

                    “Deeded Club Loan” shall mean a Timeshare Loan originated by
the Club Originator and evidenced by a Mortgage Note and secured by a first
Mortgage on a fractional fee simple timeshare interest in a Unit or an undivided
interest in a Resort (or a phase thereof) associated with a Unit.

                    “Default” shall mean an event which, but for the passage of
time, would constitute an Event of Default under the Indenture.

                    “Default Level” shall mean for any Due Period, the aggregate
Loan Balance (without regard to recoveries) of Timeshare Loans that became
Defaulted Timeshare Loans during such Due Period and not repurchased or
substituted by the last day of such Due Period (less the Loan Balances of
Defaulted Timeshare Loans that subsequently became current during such Due
Period which are still subject to the Lien of the Indenture at such time)
divided by the Aggregate Loan Balance on the first day of such Due Period,
expressed as a percentage.

                    “Defaulted Timeshare Loan” is a Timeshare Loan (i) for
which, the Servicer has commenced cancellation or termination proceedings on the
related Timeshare Loan after collection efforts have failed in accordance with
its credit and collection policies, (ii) for which, all or part of a scheduled
payment under the Timeshare Loan is more than 120 days delinquent from the due
date, provided, that with respect to this clause (ii), if a Timeshare Loan is
not more than 120 days delinquent as of the last day of the Due Period, it shall
not be a Defaulted Timeshare Loan as of that date, or (iii) that otherwise
ceases to be an Eligible Timeshare Loan.

                    “Defective Timeshare Loan” shall have the meaning specified
in Section 4.6 of the Indenture.

                    “Deferred Interest Amount” shall mean, with respect to a
Class of Notes and a Payment Date, the sum of (i) interest accrued at the
related Note Rate during the related Interest Accrual Period on such Note
Balance Write-Down Amounts applied in respect of such Class and (ii) any unpaid
Deferred Interest Amounts from any prior Payment Date, together with interest
thereon at the applicable Note Rate from the date any such Note Balance
Write-Down Amount was applied in respect of such Class, to the extent permitted
by law.

                    “Definitive Note” shall have the meaning specified in
Section 2.2 of the Indenture.

                    “Delinquency Level” shall mean for any Due Period, the sum
of the Loan Balances of Timeshare Loans (other than Defaulted Timeshare Loans)
that are 61 days or more delinquent on the last day of such Due Period divided
by the Aggregate Loan Balance on the first day of such Due Period (expressed as
a percentage).

- 8 -

--------------------------------------------------------------------------------




                    “Depositor” shall mean BRFC 2008-A LLC, a Delaware limited
liability company, and its permitted successors and assigns.

                    “Depository” shall mean an organization registered as a
“clearing agency” pursuant to Section 17A of the Securities Exchange Act of
1934, as amended. The initial Depository shall be The Depository Trust Company.

                    “Depository Agreement” shall mean the letter of
representations dated as of March 28, 2008, by and among the Issuer, the
Indenture Trustee and the Depository.

                    “Depository Participant” shall mean a securities broker or
dealer, bank, trust company, clearing corporation, other financial institution
or other Person for whom from time to time a Depository directly or indirectly
effects book-entry transfers and pledges securities deposited with the
Depository.

                    “Determination Date” shall mean, with respect to any Payment
Date, the day that is five Business Days prior to such Payment Date.

                    “Developer” shall mean Bluegreen Vacations Unlimited, Inc.,
a Florida corporation, and its permitted successors and assigns.

                    “DTC” shall mean The Depository Trust Company, and its
permitted successors and assigns.

                    “Due Period” shall mean with respect to any Payment Date,
the period from the 16th day of the second preceding calendar month to the 15th
day of the preceding calendar month. The Due Period for the Initial Payment
Date, shall be the period from and including March 16, 2008 to April 15, 2008.

                    “Early Amortization Event” shall occur on a Determination
Date if the average of the Default Levels for the last three Due Periods exceeds
0.60% and shall continue until the Default Level is equal to or less than 0.60%
for three consecutive Due Periods.

                    “Eligible Bank Account” shall mean a segregated account,
which may be an account maintained by the Indenture Trustee, which is either (a)
maintained with a depositary institution or trust company whose long-term
unsecured debt obligations are rated at least “A” by Fitch and “A2” by Moody’s
and whose short-term unsecured obligations are rated at least “A-1” by Fitch and
“P-1” by Moody’s; or (b) a trust account or similar account maintained at the
corporate trust department of the Indenture Trustee held in the name of and for
the benefit of the Noteholders.

                    “Eligible Investments” shall mean one or more of the
following:

 

 

 

          (a)          obligations of, or guaranteed as to timely payment of
principal and interest by, the United States or any agency or instrumentality
thereof when such obligations are backed by the full faith and credit of the
United States;

- 9 -

--------------------------------------------------------------------------------




 

 

 

          (b)          federal funds, certificates of deposit, time deposits and
bankers’ acceptances, each of which shall not have an original maturity of more
than 90 days, of any depository institution or trust company incorporated under
the laws of the United States or any state; provided that the long-term
unsecured debt obligations of such depository institution or trust company at
the date of acquisition thereof have been rated by each Rating Agency in one of
the three highest rating categories available from S&P and no lower than A2 by
Moody’s; and provided, further, that the short-term obligations of such
depository institution or trust company shall be rated in the highest rating
category by S&P or Moody’s, as the case may be;

 

 

 

          (c)          commercial paper or commercial paper funds (having
original maturities of not more than 90 days) of any corporation incorporated
under the laws of the United States or any state thereof; provided that any such
commercial paper or commercial paper funds shall be rated in the highest
short-term rating category by each of S&P and Moody’s;

 

 

 

          (d)          any no-load money market fund rated (including money
market funds managed or advised by the Indenture Trustee or an Affiliate
thereof) in the highest short-term rating category or equivalent highest
long-term rating category by each of S&P and Moody’s; provided that, Eligible
Investments purchased from funds in the Eligible Bank Accounts shall include
only such obligations or securities that either may be redeemed daily or mature
no later than the Business Day next preceding the next Payment Date; or

 

 

 

          (e)          demand and time deposits in, certificates of deposit of,
bankers’ acceptances issued by, or federal funds sold by any depository
institution or trust company (including the Indenture Trustee or any Affiliate
of the Indenture Trustee, acting in its commercial capacity) incorporated under
the laws of the United States of America or any State thereof and subject to
supervision and examination by federal and/or state authorities, so long as, at
the time of such investment, the commercial paper or other short-term deposits
of such depository institution or trust company are rated at least P-1 by
Moody’s and at least A-1 by S&P;

and provided, further, that (i) no instrument shall be an Eligible Investment if
such instrument evidences a right to receive only interest payments with respect
to the obligations underlying such instrument, and (ii) no Eligible Investment
may be purchased at a price in excess of par. Eligible Investments may include
those Eligible Investments with respect to which the Indenture Trustee or an
Affiliate thereof provides services.

                    “Eligible Owner Trustee” shall have the meaning specified in
Section 10.01 of the Trust Agreement.

                    “Eligible Timeshare Loan” shall mean a Timeshare Loan which
meets all of the criteria set forth in Schedule I of the Sale Agreement.

- 10 -

--------------------------------------------------------------------------------




                    “Equity” shall mean the “Total Shareholder’s Equity”
specified in Bluegreen’s Consolidated Balance Sheet as reported in Bluegreen’s
most recent filing with the Securities and Exchange Commission.

                    “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as amended.

                    “Errors” shall have the meaning specified in Section 5.4 of
the Indenture.

                    “Event of Default” shall have the meaning specified in
Section 6.1 of the Indenture.

                    “Force Majeure Delay” shall mean with respect to the
Servicer, any cause or event which is beyond the control and not due to the
negligence of the Servicer, which delays, prevents or prohibits such Person’s
delivery of the reports required to be delivered or the performance of any other
duty or obligation of the Servicer under the Indenture, as the case may be,
including, without limitation, computer, electrical and mechanical failures,
acts of God or the elements and fire; provided, that no such cause or event
shall be deemed to be a Force Majeure Delay unless the Servicer shall have given
the Indenture Trustee written notice thereof as soon as practicable after the
beginning of such delay.

                    “Foreclosure Properties” shall have the meaning specified in
Section 5.3(a)(xiii) of the Indenture.

                    “Future Resort” shall mean a Resort which is not a Closing
Date Resort.

                    “GAAP” shall mean generally accepted accounting principles
as in effect from time to time in the United States of America.

                    “General Reserve Account” shall mean the account maintained
by the Indenture Trustee pursuant to Section 3.2(b) of the Indenture.

                    “General Reserve Account Initial Deposit” shall mean an
amount equal to 2.50% of the Aggregate Closing Date Collateral Balance.

                    “General Reserve Account Required Balance” shall equal, for
each Payment Date, the greater of (i) 1.50% of the Aggregate Closing Date
Collateral Balance and (ii) the Target Amount; provided, however, that in no
event shall the General Reserve Account Required Balance equal an amount greater
than the Aggregate Outstanding Note Balance as of such Payment Date regardless
of what the Target Amount or the General Reserve Account Required Balance would
otherwise be.

                    “Global Note” shall have the meaning specified in Section
2.2 of the Indenture.

                    “Governmental Authority” shall mean any nation or
government, any state or other political subdivision thereof and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

- 11 -

--------------------------------------------------------------------------------




                    “Grant” shall mean to grant, bargain, convey, assign,
transfer, mortgage, pledge, create and grant a security interest in and right of
set-off against, deposit, set over and confirm.

                    “Highest Lawful Rate” shall have the meaning specified in
Section 3 of the Sale Agreement.

                    “II” shall mean Interval International, Inc.

                    “Indenture” shall mean the indenture, dated as of March 15,
2008, by and among the Issuer, the Club Trustee, the Servicer, the Backup
Servicer and the Indenture Trustee as amended, supplemented or otherwise
modified from time to time in accordance with the terms thereof.

                    “Indenture Trustee” shall mean U.S. Bank National
Association, a national banking association, not in its individual capacity but
solely as Indenture Trustee under the Indenture, and any successor as set forth
in Section 7.9 of the Indenture.

                    “Indenture Trustee Fee” shall mean for each Payment Date,
the sum of (A) $875.00 and (B) until the Indenture Trustee shall become the
successor Servicer, the greater of (i) the product of one-twelfth of 0.035% and
the Aggregate Loan Balance as of the first day of the related Due Period and
(ii) $1,500.00.

                    “Initial Cut-Off Date” shall mean the close of business on
March 15, 2008.

                    “Initial Note Balance” shall mean with respect to the Class
A Notes, the Class B Notes, the Class C Notes, the Class D Notes, the Class E
Notes, the Class F Notes and the Class G Notes, $17,794,000, $9,566,000,
$14,126,000, $4,354,000, $5,691,000, $5,383,000 and $3,086,000, respectively.

                    “Initial Payment Date” shall mean the Payment Date occurring
in May 2008.

                    “Initial Purchaser” shall mean BB&T Capital Markets, a
division of Scott & Stringfellow, Inc.

                    “Initial Timeshare Loans” shall mean the Timeshare Loans
listed on the Schedule of Timeshare Loans purchased by the Issuer and pledged to
the Indenture Trustee on the Closing Date.

                    “Intended Tax Characterization” shall have the meaning
specified in Section 4.2(b) of the Indenture.

                    “Interest Accrual Period” shall mean with respect to (i) any
Payment Date other than the Initial Payment Date, the period from the 16th day
of the second preceding calendar month to the 15th day of the preceding calendar
month and (ii) the Initial Payment Date, the period from and including the
Closing Date through April 15, 2008.

- 12 -

--------------------------------------------------------------------------------




                    “Interest Distribution Amount” shall equal, for a Class of
Notes and on any Payment Date, the sum of (i) interest accrued during the
related Interest Accrual Period at the related Note Rate on the Outstanding Note
Balance of such Class of Notes immediately prior to such Payment Date (or, if
any Note Balance Write-Down Amounts have been applied to such Class of Notes,
the Adjusted Note Balance of such Class of Notes) and (ii) the amount of unpaid
Interest Distribution Amounts from prior Payment Dates for such Class of Notes,
plus, to the extent permitted by applicable law, interest on such unpaid amount
at the related Note Rate. The Interest Distribution Amount shall be calculated
on the basis of a 360-day year consisting of twelve 30-day months.

                    “Issuer” shall mean BXG Receivables Note Trust 2008-A, a
statutory trust formed under the laws of the State of Delaware pursuant to the
Trust Agreement.

                    “Issuer Order” shall mean a written order or request
delivered to the Indenture Trustee and signed in the name of the Issuer by an
Authorized Officer of the Issuer or Administrator.

                    “Knowledge” shall mean (a) as to any natural Person, the
actual awareness of the fact, event or circumstance at issue or receipt of
notification by proper delivery of such fact, event or circumstance and (b) as
to any Person that is not a natural Person, the actual awareness of the fact,
event or circumstance at issue by a Responsible Officer of such Person or
receipt, by a Responsible Officer of such Person, of notification by proper
delivery of such fact, event or circumstance.

                    “La Cabana Resort” shall mean the Resort located in Aruba
known as the La Cabana Beach Resort and Racquet Club.

                    “Lien” shall mean any mortgage, pledge, hypothecation,
assignment for security, security interest, claim, participation, encumbrance,
levy, lien or charge.

                    “Liquidation” means with respect to any Timeshare Loan, the
sale or compulsory disposition of a Foreclosure Property, following foreclosure,
termination or other enforcement action or the taking of a deed-in-lieu of
foreclosure, to a Person other than the Servicer or an Affiliate thereof.

                    “Liquidation Expenses” shall mean, with respect to the
Foreclosure Property related to a Defaulted Timeshare Loan, as of any date of
determination, any reasonable out-of-pocket expenses (exclusive of overhead
expenses) incurred by the Servicer or the Remarketing Agent in connection with
the performance of its obligations under Section 5.3(a)(xiii) in the Indenture
or the Remarketing Agreement, as applicable, including, but not limited to, (i)
any foreclosure, deed-in-lieu of foreclosure or termination and other
repossession expenses incurred with respect to such Foreclosure Property, (ii)
commissions and marketing and sales expenses incurred by the Servicer or the
Remarketing Agent with respect to the remarketing of the related Foreclosure
Property (including the Remarketing Fee), and (iii) any other fees and expenses
reasonably applied or allocated in the ordinary course of business with respect
to the Liquidation of a Foreclosure Property (including any assessed and unpaid
Association fees and real estate taxes).

- 13 -

--------------------------------------------------------------------------------




                    “Liquidation Proceeds” means with respect to the Liquidation
of any Foreclosure Property related to a Defaulted Timeshare Loan, the amounts
actually received by the Servicer or the Remarketing Agent in connection with
such Liquidation.

                    “Loan Balance” shall mean, for any date of determination,
the outstanding principal balance due under or in respect of a Timeshare Loan
(including a Defaulted Timeshare Loan).

                    “Lockbox Account” shall mean the deposit account maintained
at the Lockbox Bank pursuant to the Lockbox Agreement, which shall be a
non-interest bearing account.

                    “Lockbox Agreement” shall mean the deposit account control
agreement, dated as of March 15, 2008, by and among the Issuer, the Indenture
Trustee and the Lockbox Bank.

                    “Lockbox Bank” shall mean Bank of America, N.A.

                    “Lockbox Fee” shall mean on each Payment Date, the fee
payable by the Issuer to the Lockbox Bank in accordance with the Lockbox
Agreement.

                    “Misdirected Deposits” shall mean such payments that have
been deposited to the Collection Account in error.

                    “Monthly Servicer Report” shall have the meaning specified
in Section 5.5 of the Indenture.

                    “Moody’s” shall mean Moody’s Investors Service, Inc.

                    “Mortgage” shall mean, with respect to a Deeded Club Loan,
any purchase money mortgage, deed of trust, purchase money deed of trust or
mortgage deed creating a first lien on a Timeshare Property to secure debt
granted by the Club Trustee on behalf of an Obligor to the Club Originator with
respect to the purchase of such Timeshare Property and/or the contribution of
the same to the Club and otherwise encumbering the related Timeshare Property to
secure payments or other obligations under such Timeshare Loan.

                    “Mortgage Note” shall mean, with respect to a Deeded Club
Loan, the original, executed promissory note evidencing the indebtedness of an
Obligor under a Deeded Club Loan, together with any rider, addendum or amendment
thereto, or any renewal, substitution or replacement of such note.

                    “Net Liquidation Proceeds” shall mean with respect to a
Liquidation, the positive difference between Liquidation Proceeds and
Liquidation Expenses.

                    “New Servicing Fee Proposal” shall have the meaning
specified in Section 5.4 of the Indenture.

                    “Non-Bluegreen Owned Resort” shall mean a Resort that is not
a Bluegreen Owned Resort.

- 14 -

--------------------------------------------------------------------------------




                    “Note Balance Write-Down Amount” shall mean with respect to
any Payment Date, an amount equal to the excess, if any, of the aggregate
Adjusted Note Balance of all Classes (immediately after the distribution of
Available Funds) over the sum of (i) the Aggregate Loan Balance as of the end of
the Due Period related to such Payment Date and (ii) amounts on deposit in the
General Reserve Account and the Prefunding Account, if any.

                    “Note Owner” shall mean, with respect to a Book-Entry Note,
the Person who is the beneficial owner of such Book-Entry Note, as reflected on
the books of the Depository or on the books of a Person maintaining an account
with such Depository (directly or as an indirect participant, in accordance with
the rules of such Depository).

                    “Note Purchase Agreement” shall mean that certain note
purchase agreement dated March 28, 2008, between the Initial Purchaser and the
Issuer.

                    “Note Rate” shall mean with respect to the Class A Notes,
the Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class F Notes and the Class G Notes, 5.885%, 6.880%, 7.870%, 9.100%, 10.085%,
10.810% and 11.630%, respectively.

                    “Note Register” shall have the meaning specified in Section
2.4(a) of the Indenture.

                    “Note Registrar” shall have the meaning specified in Section
2.4(a) of the Indenture.

                    “Noteholder” shall mean any holder of a Note of any Class.

                    “Notes” shall mean collectively, the Class A Notes, the
Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class F Notes and the Class G Notes.

                    “Obligor” shall mean the related obligor under a Timeshare
Loan.

                    “Offering Circular” shall mean that certain Confidential
Offering Circular, dated March 28, 2008 related to the Notes and the Transaction
Documents.

                    “Officer’s Certificate” shall mean a certificate executed by
a Responsible Officer of the applicable party.

                    “Opinion of Counsel” shall mean a written opinion of
counsel, in each case acceptable to the addressees thereof.

                    “Optional Purchase Limit” shall mean, on any date, an amount
equal to (x) 15% of the Aggregate Closing Date Collateral Balance, less (y) the
aggregate Loan Balances (as of the related purchase dates or release dates, as
applicable) of all Defaulted Timeshare Loans (i) previously purchased by the
Club Originator pursuant to the Sale Agreement, the Transfer Agreement or the
Bluegreen Purchase Agreement or (ii) previously released pursuant to Section
4.7(c) of the Indenture.

- 15 -

--------------------------------------------------------------------------------




                    “Optional Redemption Date” shall mean the first date in
which the Aggregate Outstanding Note Balance is less than or equal to 10% of the
Aggregate Initial Note Balance.

                    “Optional Substitution Limit” shall mean, on any date, an
amount equal to (x) 20% of the Aggregate Closing Date Collateral Balance less
(y) the aggregate Loan Balances (as of the related Transfer Dates) of all
Defaulted Timeshare Loans previously substituted by the Club Originator pursuant
to the Sale Agreement, the Transfer Agreement or the Bluegreen Purchase
Agreement.

                    “Original Club Loan” shall mean a timeshare loan for which
the related obligor has elected to effect an Upgrade and an Originator has
agreed to effect such Upgrade.

                    “Originator” shall mean either the Club Originator or the
Aruba Originator.

                    “Outstanding” shall mean, with respect to the Notes, as of
any date of determination, all Notes theretofore authenticated and delivered
under the Indenture except:

                    (a)          Notes theretofore canceled by the Indenture
Trustee or delivered to the Indenture Trustee for cancellation;

                    (b)          Notes or portions thereof for whose payment
money in the necessary amount has been theretofore irrevocably deposited with
the Indenture Trustee in trust for the holders of such Notes; and

                    (c)          Notes in exchange for or in lieu of which other
Notes have been authenticated and delivered pursuant to the Indenture unless
proof satisfactory to the Indenture Trustee is presented that any such Notes are
held by a Person in whose hands the Note is a valid obligation; provided,
however, that in determining whether the holders of the requisite percentage of
the Outstanding Note Balance of the Notes have given any request, demand,
authorization, direction, notice, consent, or waiver hereunder, Notes owned by
the Issuer or any Affiliate of the Issuer shall be disregarded and deemed not to
be Outstanding, except that, in determining whether the Indenture Trustee shall
be protected in relying upon any such request, demand, authorization, direction,
notice, consent, or waiver, only Notes that a Responsible Officer of the
Indenture Trustee actually has notice are so owned shall be so disregarded.

                    “Outstanding Note Balance” shall mean as of any date of
determination and Class of Notes, the Initial Note Balance of such Class of
Notes less the sum of Principal Distribution Amounts actually distributed to the
Noteholders of such Class of Notes as of such date; provided, however, to the
extent that for purposes of consents, approvals, voting or other similar act of
the Noteholders under any of the Transaction Documents, “Outstanding Note
Balance” shall exclude Notes which are held by Bluegreen or any Affiliate
thereof.

                    “Owner Beneficiary” shall have the meaning specified in the
Club Trust Agreement.

                    “Owner Beneficiary Agreement” shall mean the purchase
agreement entered into by each Obligor and the Developer with respect to the
Club Loans.

- 16 -

--------------------------------------------------------------------------------




                    “Owner Beneficiary Rights” shall have the meaning specified
in the Club Trust Agreement.

                    “Owner Trustee” shall mean Wilmington Trust Company, a
Delaware banking corporation, or any successor thereof, acting not in its
individual capacity but solely as owner trustee under the Trust Agreement.

                    “Owner Trustee Corporate Trust Office” shall mean Rodney
Square North, 1100 North Market Street, Wilmington, Delaware 19890-0001.

                    “Owner Trustee Fee” shall mean an annual fee equal to (A)
prior to the Owner Trustee becoming successor Administrator, $6,000.00 and (B)
upon the Owner Trustee becoming successor Administrator, $5,000.00, which fee
shall be due and payable on the first Payment Date of each year during the term
hereof occurring after the Issuer’s receipt of an invoice therefor.

                    “Paying Agent” shall mean any Person authorized under the
Indenture to make the distributions required under Sections 3.4 of the
Indenture, which such Person initially shall be the Indenture Trustee.

                    “Payment Date” shall mean the 2nd day of each month, or, if
such date is not a Business Day, then the next succeeding Business Day,
commencing on the Initial Payment Date.

                    “Payment Default Event” shall have occurred if (i) each
Class of Notes shall become due and payable pursuant to Section 6.2(a) of the
Indenture or (ii) each Class of Notes shall otherwise become due and payable
following an Event of Default under the Indenture and the Indenture Trustee has,
in its good faith judgment, determined that the value of the assets comprising
the Trust Estate is less than the Aggregate Outstanding Note Balance.

                    “Percentage Interest” for a Class of Notes shall mean the
following:

 

 

 

 

(i)

initially, for the Class A Notes, the Class B Notes, the Class C Notes, the
Class D Notes, the Class E Notes, the Class F Notes and the Class G Notes,
25.95%, 13.95%, 20.60%, 6.35%, 8.30%, 7.85% and 4.50%, respectively;

 

 

 

 

(ii)

if an Early Amortization Event has occurred and is continuing, for each Class of
Notes, the then Outstanding Note Balance of such Class divided by the then
Aggregate Outstanding Note Balance, expressed as a percentage, until such Early
Amortization Event is cured, at which time the Percentage Interest for each
Class of Notes shall equal the then Outstanding Note Balance of such Class of
Notes divided by the then Aggregate Loan Balance, expressed as a percentage; and

 

 

 

 

(iii)

if a Trigger Event has occurred and is continuing, for the most senior Class of
Notes outstanding at any time, 100% and the remaining Classes of Notes, 0%,
until such Trigger Event is cured, at which time, the

- 17 -

--------------------------------------------------------------------------------




 

 

 

 

 

Percentage Interest for each Class of Notes shall equal the then Outstanding
Note Balance of such Class of Notes divided by the then Aggregate Loan Balance,
expressed as a percentage.

                    “Permitted Liens” shall mean (a) with respect to Timeshare
Loans in the Trust Estate, (i) Liens for state, municipal or other local taxes
if such taxes shall not at the time be due and payable, (ii) Liens in favor of
the Depositor and the Issuer created pursuant to the Transaction Documents, and
(iii) Liens in favor of the Trust and the Indenture Trustee created pursuant to
the Indenture; (b) with respect to the related Timeshare Property, (i)
materialmen’s, warehousemen’s, mechanic’s and other Liens arising by operation
of law in the ordinary course of business for sums not due, (ii) Liens for
state, municipal or other local taxes if such taxes shall not at the time be due
and payable, and (iii) the Obligor’s interest in the Timeshare Property under
the Timeshare Loan whether pursuant to the Club Trust Agreement or otherwise;
and (c) with respect to Timeshare Loans and Related Security in the Trust
Estate, any and all rights of the Beneficiaries referred to in the Club Trust
Agreement under such Club Trust Agreement.

                    “Person” means an individual, general partnership, limited
partnership, limited liability partnership, corporation, business trust, joint
stock company, limited liability company, trust, unincorporated association,
joint venture, Governmental Authority, or other entity of whatever nature.

                    “Predecessor Servicer Work Product” shall have the meaning
specified in Section 5.4(b) of the Indenture.

                    “Prefunding Account” shall be the account maintained by the
Indenture Trustee pursuant to Section 3.2(c) of the Indenture.

                    “Prefunding Account Initial Deposit” shall equal
$1,000,001.00.

                    “Prefunding Period” shall mean the period commencing on the
Closing Date and ending on the Prefunding Termination Date.

                    “Prefunding Termination Date” shall mean the Determination
Date immediately following the earliest of (i) 90 days after the Closing Date,
(ii) the date on which the amount on deposit in the Prefunding Account is less
than $10,000 and (iii) the date on which an Event of Default occurs.

                    “Principal Distribution Amount” shall equal for any Payment
Date and Class of Notes, the sum of the following, without duplication with
respect to any Timeshare Loan:

 

 

 

 

(i)

the product of (a) such Class’ Percentage Interest and (b) the amount of
principal collected in respect of each Timeshare Loan during the related Due
Period (including, but not limited to, principal in respect of scheduled
payments, partial prepayments, prepayments in full, liquidations, Substitution
Shortfall Amounts and Repurchase Prices, if any, but excluding principal
received in respect of Timeshare Loans that became Defaulted Timeshare Loans
during prior Due Periods that have not been

- 18 -

--------------------------------------------------------------------------------




 

 

 

 

 

released from the Lien of the Indenture) or, if the Cut-Off Date for a Qualified
Substitute Timeshare Loan shall have occurred during the related Due Period, the
amount of principal collected in respect of such Qualified Substitute Timeshare
Loan after such Cut-Off Date;

 

 

 

 

(ii)

the product of (a) such Class’ Percentage Interest and (b) the aggregate Loan
Balance of all Timeshare Loans which became Defaulted Timeshare Loans during the
related Due Period less the sum of (x) the aggregate Loan Balance of all
Qualified Substitute Timeshare Loans which were conveyed to the Trust Estate in
respect of Defaulted Timeshare Loans during the related Due Period, (y) the
principal portion of Repurchase Prices paid in respect of Defaulted Timeshare
Loans during the related Due Period, and (z) the principal portion of
Liquidation Proceeds received during the related Due Period;

 

 

 

 

(iii)

on the first Payment Date after the Prefunding Termination Date, the product of
(a)(1) such Class’ Percentage Interest divided by (2) 88.5% and (b) the amount
deposited into the Collection Account from the Prefunding Account pursuant to
Section 3.2(c) of the Indenture, if any; and

 

 

 

 

(iv)

any unpaid Principal Distribution Amounts for such Class from prior Payment
Dates.

                    “Qualified Substitute Timeshare Loan” shall mean a Timeshare
Loan (i) that, when aggregated with other Qualified Substitute Timeshare Loans
being substituted on such Transfer Date, has a Loan Balance, after application
of all payments of principal due and received during or prior to the month of
substitution, not in excess of the Loan Balance of the Timeshare Loan being
substituted on the related Transfer Date, (ii) that complies, as of the related
Transfer Date, with each of the representations and warranties contained in the
Transfer Agreement and the Bluegreen Purchase Agreement, including that such
Qualified Substitute Timeshare Loan is an Eligible Timeshare Loan; provided that
there will be no seasoning requirement if a Qualified Substitute Timeshare Loan
is an Upgrade Club Loan replacing an Original Club Loan with the same Obligor,
(iii) that shall not cause the weighted average coupon rate of the Timeshare
Loans to be less than 14.65% after such substitution, (iv) that shall not cause
the weighted average months of age on the Timeshare Loans to be less than 3
months after such substitution, (v) that shall not cause the weighted average
remaining term to maturity of the Timeshare Loans to be equal to or greater than
117 months, and (vi) that does not have a stated maturity later than April 2021.

                    “Rating Agency” shall mean Moody’s.

                    “RCI” shall mean Resort Condominiums International, LLC (or
one of its wholly owned subsidiaries).

                    “Receivables” means the payments required to be made
pursuant to a Timeshare Loan.

- 19 -

--------------------------------------------------------------------------------




                    “Receivables Collateral” shall have the meaning specified in
Section 3 of the Sale Agreement.

                    “Record Date” shall mean, with respect to any Payment Date,
the close of business on the last day of the related Interest Accrual Period.

                    “Redemption Date” shall mean with respect to the redemption
of the Notes on or after the Optional Redemption Date, the date fixed pursuant
to Section 10.1 of the Indenture.

                    “Redemption Price” shall mean, with respect to each Class of
Notes, the sum of the Outstanding Note Balance of such Class of Notes, together
with interest accrued and unpaid thereon at the applicable Note Rate up to and
including the Redemption Date.

                    “Related Security” shall mean with respect to any Timeshare
Loan, (i) all of the Issuer’s interest in the Timeshare Property arising under
or in connection with the related Mortgage, if any, Owner Beneficiary Rights,
Vacation Points and the related Timeshare Loan Files, (ii) all other security
interests or liens and property subject thereto from time to time purporting to
secure payment of such Timeshare Loan, together with any Mortgages, signed by
the Club Trustee on behalf of an Obligor describing any collateral securing such
Timeshare Loan, (iii) all guarantees, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Timeshare Loan, (iv) any assignments of Mortgages and any
financing statements, and (v) all other security and books, records and computer
tapes relating to the foregoing.

                    “Remarketing Agent” shall mean Bluegreen.

                    “Remarketing Agreement” shall mean that certain remarketing
agreement, dated as of March 15, 2008, by and among, the Servicer, the Issuer,
the Remarketing Agent and the Indenture Trustee, as the same may be amended,
modified, or supplemented from time to time in accordance with the terms
thereof.

                    “Repurchase Price” shall mean (i) with respect to any
Timeshare Loan to be purchased by the Club Originator pursuant to the Transfer
Agreement, the Bluegreen Purchase Agreement or the Sale Agreement, an amount
equal to the Loan Balance of such Timeshare Loan as of the date of such purchase
or repurchase, together with all accrued and unpaid interest on such Timeshare
Loan at the related Timeshare Loan Rate to, but not including, the due date in
the then current Due Period; and (ii) with respect to any Closing Date Eligible
Investment to be purchased by the Club Originator pursuant to the Bluegreen
Purchase Agreement or the Sale Agreement, an amount equal to the par balance of
such Closing Date Eligible Investment together with all accrued and unpaid
interest on such Closing Date Eligible Investment at the related coupon rate as
of the date of such repurchase.

                    “Request for Release” shall be a request for release of
Timeshare Loan Documents in the form required by the Custodial Agreement.

                    “Required Payments” shall mean each of the items described
in (i) through (xxiii) of Section 3.4 of the Indenture.

- 20 -

--------------------------------------------------------------------------------




                    “Reservation System”: The reservation system utilized by the
Club and owned by the Club Managing Entity or the services contracted by the
Club Managing Entity with a third party.

                    “Residual Interest Certificate” shall mean the certificate
issued under the Trust Agreement, which represents the economic residual
interest of the Trust formed thereunder.

                    “Residual Interest Owner” shall mean the owner of the
Residual Interest Certificate issued by the Issuer pursuant to the Trust
Agreement, which shall initially be the Depositor.

                    “Resort” shall mean, as the context shall require, the
resort at which the Timeshare Property related to a Timeshare Loan is located.

                    “Resort Interests” shall mean as defined in the Club Trust
Agreement.

                    “Responsible Officer” shall mean (a) when used with respect
to the Owner Trustee or the Indenture Trustee, any officer assigned to the Owner
Trustee Corporate Trust Office or the Corporate Trust Office, respectively,
including any Managing Director, Senior Vice President, Vice President,
Assistant Vice President, Secretary, Assistant Secretary, Assistant Treasurer,
any trust officer or any other officer such Person customarily performing
functions similar to those performed by any of the above designated officers,
and also, with respect to a particular matter, any other officer to whom such
matter is referred because of such officer’s knowledge of and familiarity with
the particular subject; (b) when used with respect to the Servicer, the Chief
Financial Officer, a Senior Vice President, a Vice President, an Assistant Vice
President, the Chief Accounting Officer or the Secretary of the Servicer; and
(c) with respect to any other Person, the chairman of the board, chief financial
officer, the president, a vice president, the treasurer, an assistant treasurer,
the secretary, an assistant secretary, the controller, general partner, trustee
or the manager of such Person.

                    “S&P” shall mean Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc.

                     “Sale Agreement” shall mean that certain sale agreement,
dated as of March 15, 2008, between the Depositor and the Issuer pursuant to
which the Depositor sells the Closing Date Eligible Investments and Timeshare
Loans, from time to time, to the Issuer.

                    “Sampler Loan” shall mean a loan originated by Bluegreen
pursuant to the terms of a Sampler Program Agreement.

                    “Sampler Converted Loan” shall mean a Timeshare Loan, the
obligor of which, previously had a Sampler Loan and converted the same to a
Timeshare Loan pursuant to the terms of a Sampler Program Agreement.

                    “Sampler Program Agreement” shall mean an agreement pursuant
to which a purchaser thereunder obtains those certain benefits set forth therein
which comprise the “Sampler Membership” and, subject to the terms and conditions
thereof, has the opportunity to convert

- 21 -

--------------------------------------------------------------------------------




such Sampler Membership into full ownership in the Bluegreen Vacation Club
multi-site timeshare plan.

                    “Schedule of Eligible Investments” shall mean the list of
Eligible Investments delivered pursuant to the Bluegreen Purchase Agreement and
the Sale Agreement, as amended from time to time to reflect repurchases, which
list shall set forth the following information with respect to each such
Eligible Investment in numbered columns:

 

 

 

 

1

Eligible Investment

 

2

Interest Rate Per Annum

 

3

Maturity

 

4

Par Balance

 

5

Type

                    “Schedule of Timeshare Loans” shall mean the list of
Timeshare Loans delivered pursuant to the Sale Agreement, as amended from time
to time to reflect repurchases, substitutions, Subsequent Timeshare Loans and
Qualified Substitute Timeshare Loans conveyed pursuant to the terms of the
Indenture, which list shall set forth the information with respect to each
Timeshare Loan as of the related Cut-Off Date, as applicable, in numbered
columns.

                    If the Schedule of Timeshare Loans is provided in electronic
format, it shall be substantially in the form of Exhibit E to the Custodial
Agreement (which, in any event, shall contain all the information specified
above).

                    “Securities Act” shall mean the Securities Act of 1933, as
amended.

                    “Seller” shall mean with respect to (i) the Transfer
Agreement, BXG Timeshare I, (ii) the Bluegreen Purchase Agreement, Bluegreen and
(iii) the Sale Agreement, the Depositor.

                    “Sequential Pay Event” shall mean either a Payment Default
Event or a Trust Estate Liquidation Event.

                    “Servicer” shall mean Bluegreen in its capacity as servicer
under the Indenture, the Backup Servicing Agreement, the Remarketing Agreement
and the Custodial Agreement, and its permitted successors and assigns.

                    “Servicer Credit Card Processing Cost” shall have the
meaning specified in Section 5.3(b) of the Indenture.

                    “Servicer Event of Default” shall have the meaning specified
in Section 5.4 of the Indenture.

                    “Servicing Fee” shall mean for any Payment Date, the product
of (i)(A) if Bluegreen or an affiliate thereof is Servicer, one-twelfth of 1.50%
and (B) if the Indenture Trustee is the successor Servicer, one-twelfth of
1.61%, and (ii) the aggregate Loan Balance of all Timeshare Loans as of the
first day of the related Due Period; provided that if the Indenture

- 22 -

--------------------------------------------------------------------------------




Trustee is the successor Servicer, it shall, after payment of the Backup
Servicing Fee, be entitled to a minimum monthly payment of $5,500.00.

                    “Servicing Officer” shall mean those officers of the
Servicer involved in, or responsible for, the administration and servicing of
the Timeshare Loans, as identified on the list of Servicing Officers furnished
by the Servicer to the Indenture Trustee and the Noteholders from time to time.

                    “Servicing Standard” shall mean, with respect to the
Servicer and the Backup Servicer a servicing standard which complies with
applicable law, the terms of the Transaction Documents, the terms of the
respective Timeshare Loans and, to the extent consistent with the foregoing, in
accordance with the customary standard of prudent servicers of loans secured by
timeshare interests similar to the Timeshare Properties, but in no event lower
than the standards employed by it when servicing loans for its own account or
other third parties, but, in any case, without regard for (i) any relationship
that it or any of its Affiliates may have with the related Obligor, and (ii) its
right to receive compensation for its services under the Indenture or with
respect to any particular transaction.

                    “Servicer Termination Costs” shall mean any extraordinary
out-of-pocket expenses incurred by the Indenture Trustee associated with the
transfer of servicing.

                    “Similar Law” shall mean the prohibited transaction rules
under ERISA or section 4975 of the Code or any substantially similar provision
of federal, state or local law.

                    “Stated Maturity” shall mean the Payment Date occurring in
April 2023.

                    “Statutory Trust Statute” shall mean the Delaware Statutory
Trust Act, Chapter 38 of Title 12 of the Delaware Code, 12 Del. C. § 3801, et
seq., as the same may be amended from time to time.

                    “Subsequent Cut-Off Date” shall mean with respect to any
Transfer Date, (i) the close of business on the last day of the Due Period
immediately preceding such Transfer Date or (ii) such other date designated by
the Servicer.

                    “Subsequent Timeshare Loans” shall mean the Timeshare Loans
meeting the criteria specified in Section 4.3 of the Indenture, sold by the
Depositor, purchased by the Issuer and pledged to the Indenture Trustee on a
Transfer Date during the Prefunding Period.

                    “Subsequent Transfer Notice” shall have the meaning
specified in Section 4.2(a) of the Indenture.

                    “Substitution Shortfall Amount” shall mean with respect to
any Transfer Date, an amount equal to the excess of the aggregate Loan Balances
of the substituted Timeshare Loans over the aggregate Loan Balances of the
Qualified Substitute Timeshare Loans.

- 23 -

--------------------------------------------------------------------------------




                    “Target Amount” shall mean, for any Payment Date, an amount
equal to the product of (i) the Target Amount Percentage and (ii) the Aggregate
Closing Date Collateral Balance.

                    “Target Amount Percentage” shall mean (i) for each Payment
Date until and including the Payment Date in October, 2009, 7.50% and (ii) for
each Payment Date thereafter, 7.50% less the product of (A) 1.25% and (B) the
number of Target Amount Reduction Dates after the Payment Date in October, 2009;
provided that in no circumstances will the Target Amount Percentage be less than
1.50%.

                    “Target Amount Reduction Date” shall mean a Payment Date in
which no Early Amortization Event or Trigger Event exists and is continuing.

                    “Timeshare Declaration” shall mean the declaration or other
document recorded in the real estate records of the applicable municipality or
government office where a Resort is located for the purpose of creating and
governing the rights of owners of Timeshare Properties related thereto, as it
may be in effect from time to time.

                    “Timeshare Loan” shall mean a Club Loan, Initial Timeshare
Loan, Subsequent Timeshare Loan or a Qualified Substitute Timeshare Loan,
subject to the Lien of the Indenture. As used in the Transaction Documents, the
term “Timeshare Loan” shall include the related Mortgage Note, Mortgage, if any,
the Owner Beneficiary Agreement and other Related Security contained in the
related Timeshare Loan Documents.

                    “Timeshare Loan Acquisition Price” shall mean with respect
to any Timeshare Loan, an amount equal to the Loan Balance of such Timeshare
Loan plus all interest received up to and including the related Cut-Off Date.

                    “Timeshare Loan Documents” shall mean with respect to each
Timeshare Loan and each Obligor, the related (i) Timeshare Loan Files, and (ii)
Timeshare Loan Servicing Files.

                    “Timeshare Loan Files” shall mean, with respect to a
Timeshare Loan, all documents related to such Timeshare Loan, including:

 

 

 

 

1.

with respect to a Club Loan (other than an Aruba Club Loan), the original
Mortgage Note executed by the Obligor, endorsed either as (i) “Pay to the order
of ________, without recourse, representation or warranty” (either directly on
the Mortgage Note or on an allonge placed with such Mortgage Note), by an
Authorized Officer of the related Seller (such Authorized Officer’s signature
may be computer generated), or (ii) a chain of endorsement as follows: “Pay to
the order of BRFC 2008-A LLC, without recourse, representation or warranty”,
“Pay to the order of BXG Receivables Note Trust 2008-A, without recourse,
representation or warranty” and “Pay to the order of U.S. Bank National
Association, as Indenture Trustee, without recourse, representation or warranty
except as provided in the Indenture dated as of March 15, 2008” (either directly
on the Mortgage Note or on an allonge placed with such Mortgage Note), by

- 24 -

--------------------------------------------------------------------------------




 

 

 

 

 

an Authorized Officer of the related Seller, the Depositor and the Issuer (such
Authorized Officer’s signature may be computer generated), respectively (in the
case of both clauses (i) and (ii) above, together with a complete chain of
endorsements from the original payee to the related Seller, if applicable);

 

 

 

 

2.

with respect to a Club Loan (other than an Aruba Club Loan), (i) an original
Mortgage with evidence that such Mortgage has been recorded in the appropriate
recording office or (ii) if such Mortgage has not yet been returned to the
related Seller by such recording office, a photocopy of the unrecorded Mortgage
that has been delivered to such recording office (with evidence that such
Mortgage has been delivered to the appropriate recording office for recording);

 

 

 

 

3.

with respect to a Club Loan (other than an Aruba Club Loan), (i) original
recorded Assignment(s) of Mortgage (which may be a part of a blanket assignment
of more than one Club Loan in which case, a copy thereof, with the original
blanket Assignments of Mortgage held by the Custodian in the related master pool
header file), showing the assignment of such Club Loan from the record mortgagee
to the Indenture Trustee, or (ii) if such Assignments of Mortgage have not yet
been returned by the related recording office, a photocopy of the unrecorded
Assignments of Mortgage that have been delivered to such recording office (which
may be a part of a blanket assignment of more than one Club Loan), showing the
assignment of such Club Loan from the record mortgagee to the Indenture Trustee
(with evidence (a copy of (A) the Federal Express (or similar service) receipt
and (B) the check made payable to the applicable recording office, being
sufficient evidence) that such Assignments of Mortgage have been delivered to
the appropriate recording office for recording), or (iii) if the related
Mortgage has not yet been returned such that the related Assignment(s) of
Mortgage can not yet be filed, (A) evidence that that such Mortgage has been
delivered to the appropriate recording office for recordation (the evidence in
paragraph 2 above being sufficient) and (B) Assignments of Mortgage in
recordable form (other than the Mortgage recording information) duly executed by
the last record holder of the Mortgage showing the assignment of such Club Loan
from the record mortgagee to the Indenture Trustee; provided, however, that with
respect to clauses (ii) and (iii) of this paragraph 3, photocopies held by the
Custodian in the related investor file shall be sufficient.

 

 

 

 

4.

with respect to a Club Loan (other than an Aruba Club Loan), the UCC financing
statement, if any, evidencing that the security interest granted under such
Timeshare Loan, if any, has been perfected under applicable state law;

- 25 -

--------------------------------------------------------------------------------




 

 

 

 

5.

with respect to a Club Loan (other than an Aruba Club Loan), (i) a copy of any
recorded warranty deed transferring legal title to the related Timeshare
Property to the Club Trustee, or (ii) if such recorded warranty deed has not yet
been returned to the related Seller, a copy of a warranty deed sent for
recording;

 

 

 

 

6.

with respect to a Club Loan (other than an Aruba Club Loan), either (i) a final
original lender’s title insurance policy (which may consist of one master policy
referencing one or more Mortgages) showing no exceptions to coverage (other than
Permitted Liens) or (ii) a binding unconditional commitment to issue a title
insurance policy showing no exceptions to coverage (other than Permitted Liens)
(which may be a master commitment referencing one or more Mortgages, the
original master commitment to be held by the Custodian in the related master
pool header file), in all cases referencing such Timeshare Loan and insuring
Bluegreen Corporation and its successors and/or assigns;

 

 

 

 

7.

the original of any related assignment or guarantee or, if such original is
unavailable, a copy thereof certified by an Authorized Officer of the related
Seller to be a true and correct copy, current and historical computerized data
files;

 

 

 

 

8.

the original of any assumption agreement or any refinancing agreement;

 

 

 

 

9.

all related Owner Beneficiary Agreements, finance applications, sale and escrow
documents executed and delivered by the related Obligor with respect to the
purchase of a Timeshare Property;

 

 

 

 

10.

all other papers and records of whatever kind or description, whether developed
or originated by an Originator or another Person, required to document, service
or enforce a Timeshare Loan; and

 

 

 

 

11.

any additional amendments, supplements, extensions, modifications or waiver
agreements required to be added to the Timeshare Loan Files pursuant to the
Indenture, the Credit Policy, the Collection Policy or the other Transaction
Documents, if any.

                    “Timeshare Loan Rate” shall mean with respect to any
Timeshare Loan, the specified coupon rate thereon.

                    “Timeshare Loan Servicing Files” shall mean with respect to
each Timeshare Loan and each Obligor, the portion of the Timeshare Loan Files
necessary for the Servicer to service such Timeshare Loan including but not
limited to (i) a copy of the truth-in-lending disclosure statement executed by
such Obligor, as applicable, (ii) all writings pursuant to which such Timeshare
Loan arises or which evidences such Timeshare Loan and not delivered to the
Custodian, (iii) all papers and computerized records customarily maintained by
the Servicer in servicing timeshare loans comparable to the Timeshare Loans in
accordance with the Servicing

- 26 -

--------------------------------------------------------------------------------




Standard and (iv) each Timeshare Program Consumer Document (not the original),
if applicable, related to the applicable Timeshare Property.

                    “Timeshare Program” shall mean the program under which (1)
an Obligor has purchased a Timeshare Property and (2) an Obligor shares in the
expenses associated with the operation and management of such program.

                    “Timeshare Program Consumer Documents” shall mean, as
applicable, the Owner Beneficiary Agreement, Mortgage Note, Mortgage, rescission
right notices, public offering statements and other documents and disclosures
used or to be used by an Originator in connection with the sale of Timeshare
Properties.

                    “Timeshare Program Governing Documents” shall mean the
articles of organization or articles of incorporation of each Association, the
rules and regulations of each Association, the Timeshare Program management
contract between each Association and a management company, and any subsidy
agreement by which an Originator is obligated to subsidize shortfalls in the
budget of a Timeshare Program in lieu of paying assessments, as they may be from
time to time in effect and all amendments, modifications and restatements of any
of the foregoing.

                    “Timeshare Property” shall mean (i) with respect to a Deeded
Club Loan, a fractional fee simple timeshare interest in a Unit in a Resort (or
phase thereof) or an undivided interest in a Resort (or phase thereof)
associated with a Unit and (ii) with respect to an Aruba Club Loan, Co-op
Shares.

                    “Transaction Documents” shall mean the Indenture, the
Bluegreen Purchase Agreement, the Transfer Agreement, the Sale Agreement, the
Lockbox Agreement, the Backup Servicing Agreement, the Administration Agreement,
the Remarketing Agreement, the Custodial Agreement, the Note Purchase Agreement
and all other agreements, documents or instruments (other than the Timeshare
Loan Documents) delivered in connection with the transactions contemplated
thereby.

                    “Transfer Agreement” shall mean the transfer agreement,
dated as of March 15, 2008, by and among Bluegreen, the Depositor and BXG
Timeshare I pursuant to which certain Initial Timeshare Loans are sold to the
Depositor.

                    “Transfer Date” shall mean with respect to (i) a Subsequent
Timeshare Loan, the date during the Prefunding Period on which the Issuer
purchases such Subsequent Timeshare Loan from a Seller and pledges such
Timeshare Loan to the Indenture Trustee to be included as part of the Trust
Estate, and (ii) a Qualified Substitute Timeshare Loan, the date on which the
Club Originator substitutes one or more Timeshare Loans in accordance with
Section 4.6 of the Indenture.

                    “Treasury Regulations” shall mean the regulations, included
proposed or temporary regulations, promulgated under the Code. References herein
to specific provisions of proposed or temporary regulations shall include
analogous provisions of final Treasury Regulations or other successor Treasury
Regulations.

- 27 -

--------------------------------------------------------------------------------




                    “Trigger Event” shall occur on any Determination Date if (a)
the average of the Delinquency Levels for the last three Due Periods is equal to
or greater than 6%, (b) the average of the Default Levels for the last three Due
Periods exceeds 1.40% and shall continue until the Default Level is equal to or
less than 1.40% for three consecutive Due Periods or (c) the Servicer (if
Bluegreen) fails to have at least $75,000,000 in financing facilities in place.

                    “Trust” shall mean the Issuer.

                    “Trust Accounts” shall mean collectively, the Lockbox
Account, the Collection Account, the General Reserve Account, the Prefunding
Account, the Credit Card Account and the Capitalized Interest Account.

                    “Trust Agreement” shall mean the amended and restated trust
agreement, dated the Closing Date, by and among the Depositor and the Owner
Trustee.

                    “Trust Estate” shall have the meaning specified in the
Granting Clause of the Indenture.

                    “Trust Estate Liquidation Event” shall have the meaning
specified in Section 6.6(b) of the Indenture.

                    “Trust Paying Agent” shall have the meaning specified in
Section 3.13 of the Trust Agreement.

                    “UCC” shall mean the Uniform Commercial Code as from time to
time in affect in the applicable jurisdiction or jurisdictions.

                    “Unit(s)”: One individual air-space condominium unit, cabin,
villa, cottage, townhome or lot within a resort, together with all furniture,
fixtures and furnishings therein, if applicable, and together with any and all
interests in common elements appurtenant thereto, as provided in the related
Timeshare Program Governing Documents.

                    “Upgrade” shall mean the process in which an obligor of an
Original Club Loan elects to (a)(i) reconvey the existing Club Property for new
Club Property (such new Club Property having a greater dollar value than the
existing Club Property) and (ii) cancel the Original Club Loan in exchange for
an Upgrade Club Loan secured by such new Club Property or (b)(i) acquires
additional Club Property and (ii) cancels the Original Club Loan in exchange for
an Upgrade Club Loan from the Club Originator secured by the existing Club
Property and the additional Club Property.

                    “Upgrade Club Loan” shall mean the new timeshare loan
originated by an Originator in connection with an Upgrade.

                    “Vacation Points” shall have the meaning specified in the
Club Trust Agreement.

- 28 -

--------------------------------------------------------------------------------